Case 1:18-cv-02039-MN-JLH Document 75 Filed 06/16/20 Page 1 of 2 PageID #: 1632




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF DELAWARE

  RECOVERY FUND II USA LLC,                        )
                                                   )
                           Plaintiff,              )
                                                   )
                   v.                              )   C.A. No. 18-2039 (MN) (JLH)
                                                   )
  RABOBANK, NATIONAL                               )
  ASSOCIATION, et al.,                             )
                                                   )
                           Defendants.             )

                                              ORDER

        WHEREAS, on May 29, 2020 Magistrate Judge Hall issued a Report and Recommendation

 (D.I. 74, “the Report”) recommending that the Court grant-in-part and deny-in-part Defendants’

 motions for attorneys’ fees (D.I. 62, 65); and

        WHEREAS, no party filed objections to the Report pursuant to 72(b)(2) of the Federal

 Rules of Civil Procedure in the prescribed period, and the Court finding no clear error on the face

 of the record.

        THEREFORE, IT IS HEREBY ORDERED this 16th day of June 2020 that the Report and

 Recommendation is ADOPTED.              The Court GRANTS-IN-PART and DENIES-IN-PART

 Defendants’ motions for attorneys’ fees (D.I. 62, 65) as follows:

        1.        The motions are DENIED to the extent they seek fees under 28 U.S.C. § 1927 and

 the Court’s inherent authority; and

        2.        The motions are GRANTED to the extent they seek fees under 42 U.S.C. § 1988 to

 reimburse Defendants for the time their attorneys spent because of, but only because of, Plaintiff’s

 frivolous § 1983 claim.
Case 1:18-cv-02039-MN-JLH Document 75 Filed 06/16/20 Page 2 of 2 PageID #: 1633




        IT IS FURTHER ORDERED that attorneys’ fees are awarded to Defendant Bankruptcy

 Management Solutions, Inc. in the amount of $11,133.00 and to Defendant Rabobank, National

 Association in the amount of $7,220.00. Plaintiff shall pay said amounts to the respective

 Defendants within thirty (30) days of the date of this Order.



                                                      The Honorable Maryellen Noreika
                                                      United States District Judge




                                                  2
